JOHNSON, Judge.
Defendants bring forward eleven assignments of error. For reasons stated below, we overrule all assignments.
The basic facts are not in dispute. On the afternoon of 1 October 1985, Officer H. F. Frye of the Charlotte City Police entered the Cinema Blue Bookstore in Charlotte, where defendant Schoch was the manager and defendant Smith worked as a clerk, and purchased from Schoch a package of magazines containing one entitled “Cum Up My Asshole” and a film entitled “Nature Lovers.” Defendant Smith took no part in this first sale. Later that same afternoon, Sergeant T. G. Barnes, also of the Charlotte City Police, entered the same bookstore and purchased, from defendants Schoch and Smith together, a magazine entitled “Butt-Fucked Brunette,” a magazine entitled “Bi-Bi Love No. 2,” and a motion picture film entitled “Swedish Classics, No. 113, Play Ball.” Defendant Schoch was subsequently indicted on five counts of violating G.S. sec. 14-190.1 (one count for each of the three magazines and two films he had sold to Officer Frye and Sergeant Barnes). Defendant Smith was indicted on three counts of violating the same statute (one count for each of the two magazines and one film he, together with Schoch, had sold to Sergeant Barnes). Neither defendant contests that he sold the materials.
By their first Assignment of Error defendants contend that G.S. sec. 14-190.1 violates individual rights protected by the North Carolina and United States Constitutions. We have ruled on all of defendants’ constitutional claims in prior cases. In Cinema I Video, Inc. v. Thornburg, 83 N.C. App. 544, 351 S.E. 2d 305 (1986), aff’d, 320 N.C. 485, 358 S.E. 2d 383 (1987), we rejected arguments that G.S. sec. 14-190.1 is unconstitutional for failing expressly to include the phrase “taken as a whole” in subsection (b)(3) or for failing to include an express “public place” requirement in its scheme. And in State v. Mayes, 86 N.C. App. 569, 359 S.E. 2d 30 (1987), we upheld the constitutionality of the “contemporary community standards” test for determining obscenity as a jury question.
By part (c) of their tenth assignment, defendants correctly point out that the trial court’s instructions on the value prong of the obscenity test were erroneous in light of the recent decision of the Supreme Court in Pope v. Illinois, 107 S.Ct. 1918 *21(1987). In Pope the Illinois trial court charged the jury that it should apply community standards in deciding the question of a work’s value. On appeal, the Supreme Court held that the value question must be determined not in the light of community standards, but rather on an objective basis, i.e., the reasonable person standard. In the present case the trial court gave the same instruction held erroneous in Pope. However, the Supreme Court also held in Pope that the appealed convictions should stand “if a reviewing court concludes that no rational juror, if properly instructed, could find value in the magazines.” We have examined the materials introduced into evidence in the present case and have concluded that no rational juror, properly instructed, could find value in them. Hence, we conclude that the trial court’s error was harmless.
We have carefully examined assignments two through nine, and parts A and B of assignment ten, and find them all to be without merit. However, we choose to discuss assignment four.
By their fourth Assignment of Error, defendants contend that the State’s “multiplicitous pleading” and subsequent prosecution violated constitutional guarantees against double jeopardy. As hereinbefore indicated, the basis for defendant Schoch’s five convictions was the sale of three magazines and two films in two separate transactions; and the basis for defendant Smith’s three convictions was his sale of two magazines and one film in one transaction. The State answers that the protection against double jeopardy does not bar the State from imposing multiple punishments for offenses arising out of one transaction if all charges are tried simultaneously and if the legislature intended the offenses to be punished separately.
We find that the Double Jeopardy Clause of the U.S. Constitution is irrelevant to the resolution of this case. The Double Jeopardy Clause bars (1) a second prosecution for the same offense after acquittal, (2) a second prosecution for the same offense after conviction, and (3) multiple punishments for the same offense. North Carolina v. Pearce, 395 U.S. 711 (1969). Where multiple punishment is involved, the Double Jeopardy Clause prohibits courts from punishing cumulatively the same act or conduct under more than one statute absent clear legislative authorization. See Missouri v. Hunter, 459 U.S. 359 (1983). However, in the *22case at bar, we are concerned not with the violation of two or more statutes by one transaction, but rather with multiple violations of one statute. Therefore, the question is: What is the allowable unit of prosecution?
The State contends and defendants concede, that the fixing of the unit of prosecution lies within the province and discretion of the General Assembly. However, defendants cite Bell v. United States, 349 U.S. 81 (1955), for the proposition that where a legislature’s intent in this regard is ambiguous, the courts should resolve the ambiguity in favor of lenity toward the defendant. We are unconvinced and refuse to apply the reasoning of Bell to the facts of the case sub judice. The ambiguity which would allow us to “second-guess” the legislature and apply lenity toward the defendant in the absence of any ascertainable intent, is simply not present here. G.S. 14-190.1(a) provides in pertinent part:
(a) It shall be unlawful for any person, firm or corporation to intentionally disseminate obscenity. A person, firm or corporation disseminates obscenity within the meaning of this Article if he or it:
(1) Sells, delivers or provides or offers or agrees to sell, deliver or provide any obscene writing, picture, record or other representation or embodiment of the obscene; or . . .
(3) Publishes, exhibits or otherwise makes available anything obscene', or
(4) Exhibits, presents, rents, sells, delivers or provides-, or offers or agrees to exhibit, present, rent or to provide: any obscene still or motion picture, film, filmstrip, or projection slide, or sound recording, sound tape, or sound track, or any matter or material of whatever form which is a representation, embodiment, performance, or publication of the obscene.
(Emphasis supplied.)
We feel that the express statutory language used provides us with the clear intention that the “sale” of “any” obscene item constitutes a separate offense, regardless of whether, as here, defendants disseminated several items during each sales transaction. See Educational Books, Inc. v. Commonwealth of Va., 228 Va. 392, 323 S.E. 2d 84 (1984) (interpreting Va. Code Ann. sec. 18.2-374 *23to consider the sale of each one of a number of obscene materials as a separate offense).
In addition, we are guided by the reasoning set forth in State v. Wilds, 88 N.C. App. 69, 362 S.E. 2d 605 (1987), this Court’s most recent opportunity to consider the issue raised by this assignment. In Wilds, the defendant was convicted of two counts of disseminating obscenity based upon his sale of two films in a single transaction entitled “These Bases are Loaded,” containing depictions of males engaging in oral and anal intercourse, and “Three Of A Kind,” depicting a male and two females engaging in vaginal intercourse, oral stimulation and masturbation. Both convictions were upheld.
The Court found that the clear legislative intent of G.S. 14-190.1(a) is to consider the dissemination of each item listed within the statute as a “separate unlawful act.” The Court also reasoned in reaching its conclusion, that it would be basically unsound to affix defendant’s proposed unit of prosecution, i.e., allowing one indictment only for each transaction, irrespective of volume or quantity disseminated, because each item disseminated must be evaluated separately to determine whether it meets the legal definition of obscenity.
With this reasoning and decision we are in accord, and therefore affirm the convictions of both defendants, holding that they were properly convicted of separate offenses arising out of the dissemination of each item determined by the jury to be obscene.
No error.
Judge COZORT concurs.
Judge WELLS concurs in part and dissents in part.